statement of the fact finders of the evidence relied upon and the reasons
                 for disciplinary action; and (3) a qualified right to call witnesses and
                 present evidence.    Wolff v. McDonnell,    418 U.S. 539, 563-69 (1974).
                 Specifically, appellant was allowed to call witnesses and was given access
                 to an inmate law clerk in preparation for his hearing. Further, some
                 evidence supports the decision by the prison disciplinary hearing officer,
                 Superintendent v. Hill, 472 U.S. 445, 455 (1985), and therefore, appellant
                 failed to demonstrate that he was entitled to relief. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    Pickering


                                                       CLAA )(12-4g26)           5


                                                    Parraguirre


                                                    C:15/2aili                       J.
                                                    Saitta


                 cc: Hon. Steve L. Dobrescu, District Judge
                      Doneale Feazell
                      Attorney General/Ely
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    e